Response to RCE
This action is responsive to the amendment filed 09/24/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17, 20-22 are pending in the case.  Claims 1, 12, and 20 are independent claims. Claim 18-19 was canceled. Claim 22 is newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Priority
This application filed 11/12/2019 is a continuation of 15418168, filed 01/27/2017, now U.S. Patent #10514833, 15418168 Claims Priority from Provisional Application 62440835, filed 12/30/2016.

Non-Provisional Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, of the instant application rejected on the ground of nonstatutory double patenting over claims 1 and 5 of patent 10514833 in view of Padmanabhan et al. US 20170060355 A1, (hereinafter Padmanabhan) in view of Warner et al. US 20100306702 A1, (hereinafter Warner). Although the claims at issue are not identical, they are not patentably distinct from each other because: 


Instant application 16681689
Conflicting patent 10514833
1.    (Currently Amended) A method implemented by one or more processors, comprising: 
receiving a control signal initiated in response to a user action to copy selected content via a display of a computing device;
analyzing the selected content to identify one or more entities included in the selected content; 
predicting a predicted application into which the selected content is suitable for pasting from among a plurality of applications based upon a context associated with the selected content,
wherein the context includes a given application in which the user action to copy the selected content is performed and one or more of the entities included in the selected content, and
wherein predicting the predicted application comprises:
ranking multiple applications, from among the plurality of applications, based at least in part on both: the given application in which the user action to copy the selected content is performed, and one or more of the entities included in the selected content: and
selecting the predicted application, from among the multiple applications, based on the ranking; and
in response to the user action to copy the selected content on the computing device, causing a user control for the predicted application to be displayed via the display of the computing device, wherein the user control overlays a portion of the display of the computing device from which the content was selected causing secondary user controls to be displayed, wherein each of the secondary user controls are for a corresponding one of the multiple applications that are in addition to the predicted application that is selected based on the ranking, 



receiving a control signal initiated in response to a user action to copy selected content on a computing device; 

using at least one processor, predicting a predicted application into which the selected content is suitable for pasting from among a plurality of applications based upon a context associated with the selected content, 

wherein the context includes a given application in which the user action to copy the selected content is performed, a type of the selected content, and a length of the selected content, and wherein, when the length of the selected content meets a length criterion, 

predicting the predicted application includes: predicting a first type of applications, from among a plurality of types of applications, the first type of applications including at least a first application and a second application; and 

predicting, as the predicted application, the first application over the second application, wherein predicting the first application over the second application is based on the first application being previously-activated or previously-targeted in response to a previous user action to copy previously selected content; 

wherein, when the length of the selected content does not meet the length criterion, predicting the predicted application includes: 

predicting a second type of applications, from among the plurality of types of applications; and 

predicting, as the predicted application, a given application, that is of the second type of applications; and 

in response to the control signal, and using at least one processor, causing a user control for the predicted application to be displayed on the computing device, the user control configured to, 

5. The method of claim 1, further comprising analyzing the selected content to identify one or more entities, wherein the context further includes the one or more entities, and wherein predicting the predicted application includes predicting the predicted application based at least in part on one or more of the entities.


the conflicting patent’s claims 1 and 5 does not teach the following limitations: 
wherein predicting the predicted application comprises: 
ranking multiple applications, from among the plurality of applications, based at least in part on both: the given application in which the user action to copy the selected content is performed, and one or more of the entities included in the selected content; and 
selecting the predicted application, from among the multiple applications, based on the ranking;
Padmanabhan teaches: wherein predicting the predicted application comprises: 
ranking multiple applications, from among the plurality of applications, based at least in part on both: the given application in which the user action to copy the selected content is performed, and one or more of the entities included in the selected content (See Fig. 2 with [0034] – “In one embodiment, data transfer target application suggestion program 200 determines the ranking of target destination applications 119 based on correlations between selection 117 and target destination applications 119 from the content analysis”, in other words rank the destination applications based on the context of entity types. In regards to claimed ranking based on context of given application, see [0035] – “In another embodiment, data transfer target application suggestion program 200 determines a ranking of target destination applications 119 and/or network target destination applications 149 based on an analysis of the history of clipboard 114 (e.g., frequency of occurrence, patterns, most recent actions, etc.). For example, clipboard 114 includes one cut and paste action between a web browser and messaging application”, in other words rank based on context of paste history which includes the source/given application); and 
selecting the predicted application, from among the multiple applications, based on the ranking (See [0040] – “In another embodiment, data transfer target application suggestion program 200 receives a selection of target destination applications 119 through a peripheral device. For example, a user moves the mouse resulting in the placement of the associated cursor over an instance of target destination applications 119 and depresses the left mouse button indicating a selection, which opens the selected instance of target destination applications 119.”, the displaying of the ranked destination applications influences the user’s decision in selecting a target destination application);
wherein the user control overlays a portion of the display of the computing device from which the content was selected causing secondary user controls to be displayed (See Fig. 3A, the top left icon in area 306 is interpreted to be the user control while the rest of the icons in area 306 are all interpreted to be secondary user controls), wherein each of the secondary user controls are for a corresponding one of the multiple applications that are in addition to the predicted application that is selected based on the ranking (See Fig. 2 with [0034-0035] for embodiments about ranking destination applications. See Fig. 3A which displays a plurality of user controls (i.e., icons))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conflicting patent to include the ranking features of Padmanabhan. Motivation to do so would be for the user to easily identify the best paste candidate.
The conflict patent as modified by Padmanabhan does not teach: wherein the user control overlays a portion of the display of the computing device from which the content was selected without causing secondary user controls to be displayed.
 (See Fig. 6 with [0049], the screen initially only displays the hammer icon without any displayed secondary icons, until a user selection on the hammer icon reveals the other secondary icons.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 3A that displays multiple destination app icons as taught by Padmanabhan to include displaying only one icon while the other secondary icons are hidden until user selection reveals them as taught by Warner. Motivation to do so would be for being efficient with screen real estate. Also see Warner [0004] which describes the advantages of using radial arrangement of icons.

Thus they are not patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, 16-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. US 20170060355 A1, (hereinafter Padmanabhan) in view of Warner et al. US 20100306702 A1, (hereinafter Warner).

claim 1, Padmanabhan teaches:
A method implemented by one or more processors, comprising: 
receiving a control signal initiated in response to a user action to copy selected content via a display of a computing device (First see [0011] brief overview of copy and paste method between source and destination application. Then see Fig. 2 with [0024] user selects content for copy); 
analyzing the selected content to identify one or more entities included in the selected content (See Fig. 2 with [0031] keywords are identified in the selected content); 
predicting a predicted application into which the selected content is suitable for pasting from among a plurality of applications based upon a context associated with the selected content (See Fig. 2 with [0033] suitable paste target destination applications are predicted based on e.g. selected content being a sentence of text then determine destination application to be an open word processing document), 
wherein the context includes a given application in which the user action to copy the selected content is performed and one or more of the entities included in the selected content (See Fig. 2 with [0033] a sentence of text is an entity used as context to match to an open word processing application. In regards to claimed context being a given application in which copy is performed: See [0024] – “The cut and/or copy function transfers selection 117, associated information regarding source application 116 (e.g., application program name and file name), and file association to clipboard 114.”, and the paragraph further mentions “Clipboard 114 stores selection 117, a file type, and a reference to source application 116 (e.g., location from which selection 117 originates from) for use by data transfer target application suggestion program 200 upon initiating”, in other words the claimed context is used for prediction.), and 
wherein predicting the predicted application comprises: 
(See Fig. 2 with [0034] – “In one embodiment, data transfer target application suggestion program 200 determines the ranking of target destination applications 119 based on correlations between selection 117 and target destination applications 119 from the content analysis”, in other words rank the destination applications based on the context of entity types. In regards to claimed ranking based on context of given application, see [0035] – “In another embodiment, data transfer target application suggestion program 200 determines a ranking of target destination applications 119 and/or network target destination applications 149 based on an analysis of the history of clipboard 114 (e.g., frequency of occurrence, patterns, most recent actions, etc.). For example, clipboard 114 includes one cut and paste action between a web browser and messaging application”, in other words rank based on context of paste history which includes the source/given application); and 
selecting the predicted application, from among the multiple applications, based on the ranking (See [0040] – “In another embodiment, data transfer target application suggestion program 200 receives a selection of target destination applications 119 through a peripheral device. For example, a user moves the mouse resulting in the placement of the associated cursor over an instance of target destination applications 119 and depresses the left mouse button indicating a selection, which opens the selected instance of target destination applications 119.”, the displaying of the ranked destination applications influences the user’s decision in selecting a target destination application); and 
 (See Fig. 3A with [0027] – “In an alternate embodiment, data transfer target application suggestion program 200 does not receive an indication to switch and initiates in response to the creation of selection 117”, in other words in response to user selection 117 the data transfer program 200 activates, which suggests that destination app icons will appear such as in Fig. 3A. In Fig. 3A, the claimed “user control for the predicted application” is interpreted to be the top left icon in area 306.), wherein the user control overlays a portion of the display of the computing device from which the content was selected causing secondary user controls to be displayed (See Fig. 3A, the top left icon in area 306 is interpreted to be the user control while the rest of the icons in area 306 are all interpreted to be secondary user controls), wherein each of the secondary user controls are for a corresponding one of the multiple applications that are in addition to the predicted application that is selected based on the ranking (See Fig. 2 with [0034-0035] for embodiments about ranking destination applications. See Fig. 3A which displays a plurality of user controls (i.e., icons)), and wherein the user control is configured to, upon user selection, activate the predicted application via the display of the computing device (See [0040] – “For example, a user moves the mouse resulting in the placement of the associated cursor over an instance of target destination applications 119 and depresses the left mouse button indicating a selection, which opens the selected instance of target destination applications 119”, the instance is a user selectable control, and is configured to activate/open the predicted application). 
Padmanabhan teaches method of copying and pasting with a display from which content was selected and the display including multiple user controls being displayed as cited above, but Padmanabhan does not teach: wherein the user control overlays a portion of the display of the without causing any secondary user controls to be displayed.
Warner teaches: wherein the user control overlays a portion of the display of the computing device without causing any secondary user controls to be displayed (See Fig. 6 with [0049], the screen initially only displays the hammer icon without any displayed secondary icons, until a user selection on the hammer icon reveals the other secondary icons.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 3A that displays multiple destination app icons as taught by Padmanabhan to include displaying only one icon while the other secondary icons are hidden until user selection reveals them as taught by Warner. Motivation to do so would be for being efficient with screen real estate. Also see Warner [0004] which describes the advantages of using radial arrangement of icons.

As to dependent claim 4, Padmanabhan as modified teaches all the limitations of claim 1 as cited above. 
Padmanabhan further teaches: wherein predicting the predicted application further comprises selecting the predicted application based upon the predicted application being recently used (See [0035] – “most recent actions” in line 5 of the paragraph). 

As to dependent claim 5, Padmanabhan as modified teaches all the limitations of claim 1 as cited above. 
Padmanabhan further teaches: wherein predicting the predicted application is further based on data indicating that a user previously completed a paste action instead of selecting a user control for a previously-predicted application or indicating further user behavior after activating a previously- (See [0035] – “In another example, data transfer target application suggestion program 200 identifies a repeating pattern within clipboard 114 of: copy a web address from a spreadsheet, paste the web address within a web browser, then copy text from the web browser, and paste to a word processing document.”, the repeating pattern is interpreted to be claimed further user behavior after opening/activating a destination application), and wherein predicting the predicted application is based at least in part on the data (See Fig. 2, the ranking is what ultimately helps decide the prediction). 

As to dependent claim 6, Padmanabhan as modified teaches all the limitations of claim 1 as cited above. 
Padmanabhan further teaches: wherein the user control is configured to activate the predicted application via the display of the computing device in response to a first user input type directed to a user control for the predicted application (See [0040] – “In another embodiment, data transfer target application suggestion program 200 receives a selection of target destination applications 119 through a peripheral device. For example, a user moves the mouse resulting in the placement of the associated cursor over an instance of target destination applications 119 and depresses the left mouse button indicating a selection, which opens the selected instance of target destination applications 119.”), 
Padmanabhan teaches the ranking aspect (See [0035-0036]) but Padmanabhan does not teach: and wherein the user control is configured to cause a plurality of the secondary user controls to be displayed adjacent to the user control in response to a second user input type directed to the user control for the predicted application, each of the secondary user controls configured to activate the corresponding one of the multiple applications that are in addition to the predicted application that is selected based on the ranking upon user selection. 
applications (See Fig. 6 with [0049], the screen initially only displays the hammer icon without any displayed secondary icons, until a user selection on the hammer icon reveals the other secondary icons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 3A that displays multiple destination app icons as taught by Padmanabhan to include displaying only one icon while the other secondary icons are hidden until user selection reveals them as taught by Warner. Motivation to do so would be for being efficient with screen real estate. Also see Warner [0004] which describes the advantages of using radial arrangement of icons.

As to dependent claim 7, Padmanabhan as modified teaches all the limitations of claim 1 as cited above. 
Padmanabhan further teaches: wherein the user control is further configured to control the predicted application to configure the application into a predetermined state and perform a paste action using the selected content (See [0026] – “open instances of application software 118”, in other words the destination app icons are in an open state). 

As to dependent claim 9, Padmanabhan as modified teaches all the limitations of claim 1 as cited above. 
Padmanabhan further teaches: wherein the one or more processors are resident in the computing device, and wherein receiving the control signal includes detecting a copy event on the  (See Fig. 4 processor 404 is resident in computing device. See Fig. 2 with [0024] user selects content for copy). 

As to dependent claim 10, Padmanabhan as modified teaches all the limitations of claim 1 as cited above. 
Padmanabhan further teaches: wherein the one or more processors are resident in an online service in communication with the computing device over a network, and wherein receiving the control signal includes receiving a message from the computing device (See Fig. 1 with [0014] the two client devices are receiving messages with another, and processors are resident in the second client device 140). 

As to independent claim 12, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 6 as cited above.

As to independent claim 20, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 21, Padmanaban as modified teaches all the limitations of claim 1 as cited above.
Padmanaban further teaches: wherein ranking the multiple applications based on both: the given application in which the user action to copy the selected content is performed, and one or more of the entities included in the selected content, comprises ranking the multiple applications based on prior  (, see [0035] – “In another embodiment, data transfer target application suggestion program 200 determines a ranking of target destination applications 119 and/or network target destination applications 149 based on an analysis of the history of clipboard 114 (e.g., frequency of occurrence, patterns, most recent actions, etc.). For example, clipboard 114 includes one cut and paste action between a web browser and messaging application”, in other words rank is based on of paste history of the user, which means prior user actions for copying prior selected content and its corresponding entities).

As to dependent claim 22, Padmanaban as modified teaches all the limitations of claim 6 as cited above.
Padmanaban as modified by Warner further teaches: wherein causing the plurality of the secondary user controls to be displayed adjacent to the user control in response to the second user input type directed to the user control for the predicted application comprises: 
causing the plurality of the secondary user controls to be displayed in a satellite arrangement circumscribing the user control for the predicted application (See Warner Fig. 6 with [0049] for the satellite arrangement. See Padmanaban Fig. 3A for the user control for the predicted application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 3A that displays multiple destination app icons as taught by Padmanabhan to include displaying only one icon while the other secondary icons are hidden until user selection reveals them as taught by Warner. Motivation to do so would be for being efficient with screen real estate. Also see Warner [0004] which describes the advantages of using radial arrangement of icons.


Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. US 20170060355 A1, (hereinafter Padmanabhan) in view of Warner et al. US 20100306702 A1, (hereinafter Warner) in view of Abbott et al. US 20110161880 A1, (hereinafter Abbott).


As to dependent claim 2, Padmanabhan as modified teaches all the limitations of claim 1 as cited above.
Padmanabhan further teaches: wherein the one or more entities includes:
Uniform Resource Locator (URL) (See [0035] - “copy a web address from a spreadsheet”).
Padmanabhan does not teach: wherein the one or more entities includes an email address, a phone number, a physical address, and wherein predicting the predicted application includes: 
predicting the predicted application as an email application if the one or more entities includes an email address; 
predicting the predicted application as a phone application if the one or more entities includes a phone number; 
predicting the predicted application as a map application if the one or more entities includes a physical address.
Abbott teaches: wherein the one or more entities includes an email address (See paragraph [0047]), a phone number (See paragraph [0046]), a physical address (See paragraph [0045]), or a Uniform Resource Locator (URL) (See paragraph [0039]), and wherein predicting the predicted application includes: 
predicting the predicted application as an email application if the one or more entities includes an email address (See paragraph [0032] which mentions the technique of presenting suitable destination programs based on the detected type of object. Then see [0047] Email Composer and Fig. 3 S303 Email); 
(See paragraph [0032] which mentions the technique of presenting suitable destination programs based on the detected type of object. Then see [0046] Contact List and Fig. 3 S303 Contacts); 
predicting the predicted application as a map application if the one or more entities includes a physical address (See paragraph [0032] which mentions the technique of presenting suitable destination programs based on the detected type of object. Then see [0045] map application).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the copy and paste method comprising analyze context of selected entity being URL as taught by Padmanabhan to include entities comprising the ones cited above as taught by Abbott. Motivation to do so would be for expanding to include more common objects that users interact with for the benefit of a robust paste prediction method.

As to dependent claim 13, Padmanabhan as modified teaches all the limitations of claim 12 as cited above.
Padmanabhan does not teach: wherein the one or more entities includes a person or a place, and wherein the instructions to predict the predicted application include instructions to predict the predicted application as search application.
Abbott teaches: wherein the one or more entities includes a person or a place, and wherein the instructions to predict the predicted application include instructions to predict the predicted application as search application (See [0050] vcard object includes person’s name and address, and the corresponding application that is opened can be a map application [i.e., search application]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the copy and paste destination application recommendation system of (See Abbott [0004]).

As to dependent claim 14, it is rejected under similar rationale as claim 2 as cited above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. US 20170060355 A1, (hereinafter Padmanabhan) in view of Warner et al. US 20100306702 A1, (hereinafter Warner) in view of Downs et al. US 20100153324 A1, (hereinafter Downs) in view of Nam et al. US 20120258696 A1, (hereinafter Nam).

As to dependent claim 3, Padmanabhan as modified teaches all the limitations of claim 1 as cited above.
Padmanabhan further teaches a search application (See Fig. 3A set of apps 306) but Padmanabhan does not teach: wherein predicting the predicted application further includes: 
determining if multiple entities among the one or more entities are related; 
if the multiple entities are related, predicting a search application as the predicted application; and 
if the multiple entities are not related, selecting a highest ranked entity among the multiple entities and predicting the predicted application based at least in part on the highest ranking entity. 
Downs teaches: wherein predicting the predicted application includes: 
determining if multiple entities among the one or more entities are related (See Fig. 1C with paragraph [0066] – “It will be appreciated that such multi -word aggregate terms may be determined in various manners….”, in other words a set of words [i.e., entities] are determined to be an aggregate [i.e., related]); 
corresponding content as the predicted content (See Fig. 1C with paragraph [0038] the system uses inter-term relationship information 170 to predict a set of candidate documents that are predicted to be relevant to the user); and 
if the multiple entities are not related (See paragraph [0066] – “In other embodiments, each word may be treated as a separate term, at least initially, and may optionally be later grouped together as part of a common multi -term theme based on a learned relevance of the inter-relatedness of those terms from the terms being repeatedly used together by users, as discussed in greater detail elsewhere.”, in other words determine the words are not related and treat them separately. ), predicting the corresponding content (See Fig. 1C with paragraph [0066] with [0038], if there is no common multi-term theme determined, then this affects the outcome of what documents to recommend to the user). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the copy and paste destination application recommendation system of Padmanabhan to include a method of determining inter-term relationship and using to recommend content as taught by Downs. Motivation to do so would be for a more efficient methods of identifying information of interests for the user for saving the user’s time in searching for content (See Downs paragraph [0005]).
Padmanabhan as modified by Downs does not teach: selecting a highest ranked entity among the multiple entities and predicting the predicted application based at least in part on the highest ranking entity.
Nam teaches: selecting a highest ranked entity among the multiple entities and predicting the predicted application based at least in part on the highest ranking entity (Then see Fig. 4 step 430, 440, 450, with paragraph [0084] the set of candidate applications are filtered [i.e., ranked], which leads to selecting at least one application in step 450. Also see paragraph [0020] which mentions determining the highest ranked).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the copy and paste destination application recommendation system of Padmanabhan to include a method of ranking applications based on predetermined application information and frequency of use as taught by Nam. Motivation to do so would be for “Thus, there is a need to provide a method of recommending an application coinciding with an intention of a user to minimize a time that is required to search for the application, and to provide an apparatus using the method” (See Nam paragraph [0007]).

As to dependent claim 15, it is rejected under similar rationale as claim 3 as cited above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. US 20170060355 A1, (hereinafter Padmanabhan) in view of Warner et al. US 20100306702 A1, (hereinafter Warner) in view of Powell et al. US 9465682 B1, (hereinafter Powell).

As to dependent claim 8, Padmanabhan as modified teaches all the limitations of claim 7 as cited above. 
Padmanabhan teaches the predicted application as cited above but Padmanabhan does not teach: wherein the user control includes a deep link targeting the predicted application. 
Powell teaches: wherein the user control includes a deep link targeting the application (See Fig. 4 step 504 with Col. 17 lines 1-10 determine and present a plurality of deep links, each deep link targets an application).
.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. US 20170060355 A1, (hereinafter Padmanabhan) in view of Warner et al. US 20100306702 A1, (hereinafter Warner) in view of Simhon et al. US 20150032714 A1, (hereinafter Simhon).

As to dependent claim 11, Padmanabhan as modified teaches all the limitations of claim 10 as cited above. 
Padmanabhan further teaches: detecting a copy event on the computing device (See Fig. 2 with [0024] user selects content for copy); 
Padmanabhan does not teach: determining connectivity between the computing device and the online service; 
in response to determining connectivity between the computing device and the online service, communicating the message to the online service; and 
in response to determining a lack of connectivity between the computing device and the online service: 
predicting a locally-predicted application from among the plurality of applications based upon the selected content; or 
causing a default user control to be displayed on the computing device. 
(See paragraph [0019] – “Upon accepting a user search query for searching applications, it checks if a connection to a data network is available, and if not applications that match the search query and can operate offline are provided as the search results. The search results are displayed over a mobile device initiating the search.”, in other words determine connectivity with the data network [i.e., online service]); 
in response to determining connectivity between the computing device and the online service, communicating the message to the online service (See paragraph [0030] – “When the user device 110 is online the search for matching applications 111 can be performed against all applications 111.”, in other words send a search request to the internet to perform a search for applications 111); and 
in response to determining a lack of connectivity between the computing device and the online service: 
predicting a locally-predicted application from among the plurality of applications based upon the input (See paragraph [0019] – “Upon accepting a user search query for searching applications, it checks if a connection to a data network is available, and if not applications that match the search query and can operate offline are provided as the search results. The search results are displayed over a mobile device initiating the search.”, in other words search/predict an application from the set of local applications that best match the user’s inputted text); or 
causing a default user control to be displayed on the computing device (See paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the copy and paste destination application recommendation system of Padmanabhan to include a method that accommodates both offline and online mode and accordingly provides applications for use as taught by Simhon. Motivation to do so would be for “It would be therefore advantageous to provide a solution that overcomes the limitations of the prior art by (See Simhon paragraph [0009]), the advantage being robust searching achieved from being able to perform while online or offline.

Response to Arguments
The double patenting rejection is maintained, see the above rejection. The examiner notes that double patenting rejections are not held in abeyance. See MPEP 804(I).  
Applicant’s amendment and corresponding argument has been considered but are rendered moot in view of the new ground of rejections above necessitated by amendment.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/DAVID LUU/
Examiner, Art Unit 2171
                                                                                                                                                                                                
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171